Citation Nr: 1753236	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  11-30 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for degenerative disc disease (DDD) of the cervical spine at C4-C5 and C5-C6, since November 12, 2009.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from March 1989 to June 1989 and from August 2004 to August 2006.  He also served in excess of 15 years in the Reserves, with multiple periods of active duty for training and inactive duty training. 

This claim comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In an October 2015 Board decision, an initial rating in excess of 10 percent for DDD of the cervical spine at C4-C5 and C5-C6, prior to November 12, 2009, was denied.  The issue with respect to an initial rating in excess of 10 percent for DDD of the cervical spine at C4-C5 and C5-C6, since November 12, 2009, was remanded for additional development.  

In a November 2015 rating decision, service for cervical radiculopathy of the right upper extremity was granted.  

In a March 2016 rating decision, the RO increased the rating for DDD of the cervical spine at C4-C5 and C5-C6 to 20 percent, effective September 12, 2009.  The Board notes that because the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the issue has been recharacterized above to comport with the record.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks higher ratings for his service-connected DDD of the cervical spine at C4-C5 and C5-C6.  Although the Veteran was afforded a VA examination in February 2016 with respect to the severity of his cervical spine disability, more detailed range of motion findings and findings regarding functional loss must be obtained prior to a decision, per the precedential decisions of Correia v. McDonald, 28 Vet. App. 158 (2016) (instructing that VA orthopedic examinations should include tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing (if applicable) and, if possible, with the range of the opposite undamaged joint); see also Sharp v. Shulkin, 29 Vet. App. 26 (2017) (outlining VA examiners' obligation to elicit information regarding flare-ups of a musculoskeletal disability if the examination is not conducted during such a flare-up, and to use this information to characterize additional functional loss during flare-ups).  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.  The record reflects that the Veteran has received treatment from multiple sources, but at the February 2016 VA examination he indicated the treatment was primarily through VA now.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain relevant private and VA treatment records dated since 2014. 

2.  Thereafter, schedule a VA examination by an appropriate medical professional to assess the current severity of the Veteran's service-connected cervical spine disability, to include specific findings regarding pain on range of motion testing and an estimation of functional loss, per Correia and Sharp.  

After reviewing the Veteran's claims file and eliciting the history of the Veteran's cervical spine symptoms, to specifically include any symptoms and functional impact that he experiences during flare-ups, the examiner should conduct a relevant clinical examination.  Specifically, the Veteran's cervical spine should be tested for pain in both weight-bearing and nonweight-bearing positions, and on both active and passive motion.  

If the examination is not conducted during a flare-up, the functional impact of a flare-up should be estimated based on the Veteran's reports, to include whether any flare-ups result in unfavorable ankylosis.

If any of the above cannot be done, the examiner should explain why.  

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.  




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  

